Citation Nr: 0948473	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-35 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from 
October 1945 to October 1948.  He also reportedly later 
served in the reserves.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Jurisdiction over this case subsequently was 
transferred to the RO in Philadelphia, Pennsylvania, and then 
to the RO in St. Petersburg, Florida, and that office 
forwarded the appeal to the Board.

As support for his claims, the Veteran and his wife testified 
at a videoconference hearing in November 2009 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  

Because of the Veteran's age, the Board has since advanced 
his appeal on the docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims require further development, so the Board is 
remanding them to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


REMAND

The Veteran asserts that acoustic trauma from his weapons 
training while on active duty in the Marines caused him to 
develop bilateral hearing loss and tinnitus.  A VA medical 
examination and opinion are needed to determine the etiology 
of these conditions, including specifically in terms of 
whether they are attributable to his military service as 
alleged.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).  
See also Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  

A preliminary review of the Veteran's recent VA treatment 
records confirms he has bilateral sensorineural hearing loss 
and tinnitus.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(service connection presupposes a current diagnosis of the 
conditions claimed).  So the more critical determination is 
whether these conditions are etiologically linked to his 
military service or, instead, due to other unrelated factors.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this purported correlation between these 
conditions and his military service, the Veteran's service 
treatment records (STRs) are completely unremarkable for any 
complaint, treatment, or diagnosis of bilateral hearing loss 
or tinnitus, providing highly probative evidence against 
these claims.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
His October 1948 separation examination revealed normal 
hearing, 40/40 bilaterally on the watch test and 
15/15 bilaterally on the whispered voice test.  Also, shortly 
after his separation from active duty in October 1948, 
another evaluation in September 1950 - presumably in 
connection with his subsequent service in the reserves, again 
revealed normal hearing in both ears, 15/15 on the whispered 
voice test.  Those hearing evaluations, however, since they 
were so long ago, did not involve audiograms, a more 
comprehensive measure of hearing acuity.



Also, a VA treating audiologist more recently offered an 
August 2007 positive nexus opinion etiologically linking the 
Veteran's current hearing loss and tinnitus to his military 
service.  Specifically, this VA treating audiologist stated, 
"[b]ased on review of the Veteran's military noise exposure, 
it is at least as likely as not that the hearing loss and 
tinnitus originated during his military service.  
C-file was not available for review."  So it is unclear 
whether that commenting VA audiologist had the benefit of 
considering the Veteran's entire medical history, including 
especially the earlier evaluations during and immediately 
after his military service showing no evidence of hearing 
loss or tinnitus, despite any noise exposure he may have had 
while in service.  And although review of the claims file is 
not a prerequisite to offering a probative medical nexus 
opinion, it is when, as here, there is relevant evidence in 
the file that is not mentioned in the favorable opinion or 
otherwise accounted for.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006); and 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
January 2007 VA treatment record also contains a reported 
history of hearing aids dating back to 1955.

Based on the holdings in McLendon, the Board must have the 
Veteran examined for additional medical comment concerning 
the etiology of his hearing loss and tinnitus.  In addition 
to any exposure the Veteran may have had during service to 
excessively loud noise, including in his weapons training, 
the designated examiner must consider any potential 
intercurrent, post-service sources of acoustic trauma, such 
as in the Veteran's civilian employment.  His reported 
history during an unrelated VA knee compensation examination 
indicated he worked at a construction company until 1956, and 
then on computers at a telephone company until 1992, when he 
retired.  In this regard, he contended during his hearing 
that his work in construction was as a plasterer, so did not 
involve the type or extent of acoustic trauma that he had 
sustained while in the military.  



Accordingly, this case is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA examination 
to determine the nature and etiology of his 
current hearing loss and tinnitus.  

He is hereby advised that failure to report 
for this scheduled VA examination, without 
good cause, may have adverse consequences on 
these claims.  The examination should include 
any diagnostic testing or evaluation deemed 
necessary.  

The claims file, including a complete copy of 
this remand, must be made available for review 
of the Veteran's pertinent medical and other 
history.

Based upon a comprehensive review of the 
claims file and objective clinical evaluation 
including an audiogram, the examiner is asked 
to confirm whether the Veteran has sufficient 
hearing loss to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be 
considered a disability by VA standards, and 
whether he has tinnitus.  If he does, then the 
examiner must also provide an opinion as to 
whether it is at least as likely as not (a 50 
percent or greater probability) that any 
current bilateral hearing loss or tinnitus is 
related to the Veteran's military service - 
and, in particular, to the type of acoustic 
trauma claimed, such as during weapons 
training.  Because the Veteran is competent 
even as a layman to report the onset of 
diminished hearing acuity and tinnitus in 
service, as this requires only personal 
knowledge, not medical expertise, as it comes 
to him through his senses, the examiner must 
specifically address the Veteran's report of 
his hearing loss and tinnitus having first 
manifested during his period of active service 
in determining whether his current hearing 
loss and tinnitus is related to his service.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was 
inadequate where the examiner did not comment 
on the Veteran's report of in-service injury 
and instead relied on the absence of evidence 
in the Veteran's service medical records to 
provide a negative opinion).

That said, however, although the Veteran is 
competent even as a layman to proclaim having 
first experienced hearing loss and tinnitus 
while in service, or soon thereafter, his 
testimony concerning this also must be 
considered in light of the medical and other 
evidence of record to determine whether his 
lay testimony is also credible (a factual 
determination) to resultantly have probative 
value.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009).

The examiner must discuss the rationale of all 
opinions expressed, whether favorable or 
unfavorable to the claims.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.

2.	Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.



The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



